Citation Nr: 1709556	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-20 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1961 to January 1973, with confirmed service in the Republic of Vietnam.  The Veteran died in March 2014. The appellant is the Veteran's surviving spouse and has been accepted as a proper substitute in this matter.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2013, January 2015 and September 2015 decisions, the Board remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated December 2005 to December 2013.  


FINDING OF FACT

The Veteran's tinnitus did not manifest during, or as a result of military service and is not etiologically related to his service-connected diabetes or service-connected hypertension.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  These notice requirements were accomplished in a letter sent in December 2009, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records, personnel records and post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded VA examinations and addendum opinions in September 2009, January 2010, February 2011, March 2012, August 2013, December 2013, June 2015 and December 2015.  The Board finds that the September 2009, January 2010 and December 2015 VA examination reports are adequate for adjudication of this appeal because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Additionally, the Board finds that the RO has substantially complied with the June 2013, January 2015 and September 2015 remand directives which included providing the Veteran the opportunity to identify outstanding treatment records and obtaining VA addendum opinions.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his tinnitus is directly related to his military service and/or is secondary to his service connected diabetes and hypertension, to include the medication taken for these disabilities.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  In addition, service connection may be granted for a disease diagnosed after discharge from service, when all of the evidence, including that pertinent to service, shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Turning to the evidence of record, the Veteran has a current diagnosis of tinnitus as evidenced by the September 2009 VA examination.

The Veteran's DD-214 shows that his military occupational specialty was weapons control technician and weapons control system mechanic.  As such, the Board finds that the Veteran's report of noise exposure is consistent with the place, type, and circumstances of his service.  See 38 U.S.C.A. § 1154 (a).  Additionally, the Veteran was granted service connection for diabetes and hypertension by way of June 2006 and December 2009 rating decisions, respectively.  Therefore, the claim turns on whether the Veteran's currently diagnosed tinnitus is related to his in-service noise exposure, service connected diabetes and/or service connected hypertension.  

In this regards, the Veteran's service treatment records are absent of any complaints, treatment or diagnoses of tinnitus.  

The Veteran was afforded a VA examination in September 2009.  It was noted that in the military the Veteran was an electronics technician, and was exposed to noise from jet engines.  It was noted that as a civilian, the Veteran worked in telecommunications with no noise exposure.  The Veteran denied any recreational noise exposure.  The Veteran reported that tinnitus had been present for approximately 10 years, since he began taking medication for high blood pressure.  The examiner concluded that because the Veteran was discharged from the military in 1973, and he reported his onset of tinnitus to be approximately 10 years prior, it was not likely that the Veteran's tinnitus was a direct result of his military service.  The examiner explained that this opinion was based on clinical experience and expertise as a licensed audiologist.  

In March 2010 the Veteran submitted an internet article entitled "Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth".  The Veteran also submitted an internet article with frequently asked questions for hearing loss that noted that tinnitus from noise often has a delayed onset and therefore may occur years after the exposure.  It was also noted that other causes of tinnitus include diabetes, high blood pressure, medications, earwax, and deterioration of the inner ear.  It was noted that in many cases the cause is unknown  The Veteran also submitted an internet article entitled "Onset of tone-induced hyperactivity in the dorsal cochlear nucleus: A possible neural correlation tinnitus with delayed onset after noise exposure" that discussed a study on the effects of intense sound exposure on the spontaneous activity of the dorsal cochlear nucleus (DCN) of hamsters which was noted to possibly explain why severe tinnitus after noise exposure often has a delayed onset and becomes progressively worse over time.  

In a January 2010 addendum opinion, an examiner noted that the request asked the examiner to review all records and provide an opinion as to whether the Veteran's tinnitus was at least as likely as not due to his diabetes.  The examiner concluded that it did not appear to be.  The examiner explained that this was stated for a number of reasons.  The examiner stated that first; the most common cause of tinnitus is loud noise exposure/acoustic trauma.  The examiner noted that head injuries, dental issues, and some medications can cause tinnitus, most commonly Aspirin use in excess.  The examiner noted that he did a current literature search and review, and according to documentation from Mayo Clinic, a review of etiologies of tinnitus did not include diabetes.  The examiner concluded that therefore diabetes does not cause tinnitus.  The examiner noted that he also reviewed medications the Veteran was using for his diabetes; to include metformin and insulin, and a current review of the literature did not show any side effect profiles concerning these two medications causing tinnitus.  The examiner concluded that he could not find any well-grounded documentation that would state diabetes causes tinnitus.  The examiner also concluded that there were no aggravation issues either.

A February 2011 VA audio examination reports shows that the examiner noted that there were no current complaints of tinnitus.  

A March 2012 VA audio examination report shows that the Veteran did not report recurrent tinnitus.  

The Veteran was afforded another VA examination in an August 2013.  It was noted that the Veteran volunteered that he had a ringing in the center of his head.  The Veteran reported that he first noticed the tinnitus in approximately 2011.  The examiner concluded that he could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  The examiner noted the reason speculation was required was that in 2009, the Veteran stated that his tinnitus began 10 years prior to that exam when he started taking blood pressure medication.  The examiner noted that in in 2011 and 2012 tinnitus was not reported at his VA audio exams.  The examiner noted on the current examination the Veteran indicated that the tinnitus began two years prior, temporarily stopped when taking a new medication, but then it quickly resumed again while on that same medication.  

In a December 2013 addendum opinion, the examiner noted that in 2009 the Veteran stated that his tinnitus began 10 years prior to that exam when he started taking blood pressure medication.  The examiner noted that in 2011 and 2012 tinnitus was not reported at his C&P audio exams.  The examiner noted that in August, 2013 he indicated that the tinnitus began two years prior, temporarily stopped when taking a new medication, but then it quickly resumed again while on that same medication.  The examiner concluded that given that the Veteran had attributed his tinnitus to use of a medication, it was less likely as not that the Veteran's tinnitus was a result of military noise exposure.  The examiner noted that it was not within the audiologist's scope of practice to offer an opinion on the other possible causes.  The examiner noted that therefore, other professional(s) should further evaluate the underlying cause for tinnitus. 

In another December 2013 VA examination, the examiner noted that he was asked to provide an opinion on whether the Veteran's tinnitus was either caused by or aggravated by a service connected disorder, to include as caused by or aggravated by medications taken for a service connected disorder.  The examiner noted that he had reviewed all of the C&P Audiology records in CPRS.  The examiner noted that the Veteran had an inconsistent history of tinnitus based on these records as he reported in September of 2009 that he had tinnitus that had been "present for approximately 10 years, since he began taking medication for high blood pressure" and it was constant.  The examiner noted that in 2011 and 2012 the Veteran denied tinnitus during his audiology exams.  The examiner noted that in August 2013 the Veteran indicated that the tinnitus began two years prior in 2011, temporarily stopped when taking a new medication, but then it quickly resumed again while on that same medication. The examiner concluded that based on the Veteran's inconsistent reporting he was unable to provide an opinion on the cause of the Veteran's tinnitus without resorting to speculation.  The examiner explained that as tinnitus is a subjective symptom, the only information he could base his opinion on was the Veteran's self-reporting of the symptom and this has varied based on the review of the records.  The examiner noted that there are no tests that can confirm the presence or absence of his tinnitus.  

In a June 2015 addendum opinion the examiner noted that he had reviewed all available information, to include review of extensive information in VBMS and VVA.  The examiner also noted that every CPRS entry was reviewed, going as far back as 2002.  The examiner noted that there was no paper claims file and the e-file was reviewed.  The examiner noted that the Veteran appeared to have been on a number of medications for hypertension in the past.  The examiner noted that the Veteran also had a very extensive medical history, with numerous falls.  The examiner noted that as of the most recent December 2013 entry there were 21 medications being used.  The examiner noted that the contention was that the Veteran's hypertension or the medications used for hypertension caused tinnitus.  The examiner noted that it was stated that the Veteran had tinnitus only when on medication for hypertension, which then was reported to have abated when hypertension medication was stopped, but then recurred when hypertension medication was restarted.  The examiner noted that in addition, the history behind the reporting of tinnitus is of variation and noted the other audio comments.  The examiner concluded that with so many medical comorbidities, so many medications, interactions between medications, dizziness and falls, and a host of medical diagnoses, it would be impossible, other than basing these comments on his past reported statements, to definitively determine if the hypertension truly caused his tinnitus.  The examiner explained that the reasoning is because he has so many medical comorbidities, so many medications he takes, regardless of the intermittent use of hypertensives, and a host of medical disease processes that may all play into/contribute to tinnitus.  The examiner explained that in all reality, it is impossible to separate these out, due to their complexities being intertwined.  The examiner explained that the limits of medical determination concerning this have been reached and exceeded.  

In a December 2015 VA addendum, the examiner noted that the nature of this claim was to again render an opinion as to the etiology, ether as a primary source or an exacerbating factor, of the Veteran's tinnitus; specifically, if it was caused or exacerbated by his service connected hypertension or the medications used to treat hypertension.  The examiner then noted the 2013 and 2014 VA opinions.  The examiner noted that the same question was again posed to him without interval new information on his review of relevant sources.  The examiner noted that the Veteran passed away in March 2014.  The examiner noted that he had performed a review of all records in CPRS during the time from the last VA examination and the Veteran's passing.  The examiner stated that a mental health provider noted interviewing the Veteran was "challenging due to Veteran's tendency to be vague, contradictory, and indirect as a historian - requiring back-tracking and multiple queries regarding the same issue."  The also examiner also noted reported auditory hallucinations.  The examiner explained that this was included to reinforce the lack of reliable information about the timeline of the Veteran's tinnitus and any reliable conclusion which might be drawn about the association of hypertension or medications and tinnitus.  The examiner also noted that there was ongoing discussion regarding difficulties with balance as noted by another examiner.  The examiner noted that the Veteran was eventually referred for neurovestibular rehab for this issue based on concern for possible vestibular hypofunction based on testing.  The examiner also noted that prior to eventually suffering a hemorrhagic CVA; the Veteran was noted to have continued neurocognitive decline in the medical record.  The examiner noted that there was no additional information relevant to this requested opinion in his estimation. 

The examiner concluded that the Veteran's inconsistent reporting of his tinnitus makes determination of whether a connection existed between his hypertension or hypertension medications and tinnitus impossible as noted previously.  The examiner explained that a more detailed account of the characteristics of the Veteran's tinnitus would likely not have been adequate to resolve this issue given the number of medications he was on and the multiple medical co-morbidities as pointed out by a previous examiner.  The examiner explained that unfortunately, the Veteran's death precludes any attempt to correlate these symptoms further, but he would opine that based on review of relevant records this type of detailed account of the Veteran's tinnitus would not have been possible based on the Veteran's neurocognitive status in the time between his initial presentation to C&P audio and his death.  The examiner explained that it was not possible, therefore, without resorting to mere speculation, and without a more thorough account of the multiple onsets and cessations of tinnitus, to make any further determinations regarding the etiology, characteristics, or exacerbations of this Veteran's tinnitus.  The examiner noted that he was the fourth professional to address this opinion to the same end and he wholeheartedly concurred with the summation that "the limits of medical determination concerning this [opinion] have been reached and exceeded" due to the rationale provided above.  The examiner concluded that there was no additional information, in his opinion, which may be identified at this time to further elucidate this inquiry.   

Based on the above, the Board finds that the most competent and credible evidence of record fails to demonstrate any direct link between the Veteran's tinnitus and his active military service; and any etiological link between the Veteran's tinnitus and his service-connected diabetes and/or service-connected hypertension.  

The Board acknowledges the Veteran's assertions that his tinnitus is due to his military service and/or service-connected diabetes and hypertension.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of tinnitus falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions regarding the etiology of his tinnitus.  

Instead, the Board finds the September 2009, January 2010 and December 2015 VA opinions be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the September 2009, January 2010 and December 2015 VA opinions were provided by VA medical professionals who possess the necessary education, training, and expertise to provide the requested opinions.  Additionally, the VA opinions are shown to have been based on a review of the Veteran's record and are accompanied by a sufficient explanation.  The VA examiners also discussed the other pertinent medical evidence in providing direct, causation, and aggravation opinions respectively.  Furthermore, there is also no contrary medical opinion of record.  The Board thus finds that the September 2009, January 2010 and December 2015 VA opinions are dispositive of the nexus questions in this case.

The Board also acknowledges the internet articles that were submitted by the Veteran.  The Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  

In the present case, the articles submitted by the Veteran fall into this general category.  The Board notes that the articles provide that the etiologies of tinnitus may include delayed onset tinnitus, hypertension and diabetes.  However, the Board finds that the internet articles alone do not outweigh the more probative VA medical opinions that discuss the particular circumstances of this Veteran's cases and provide reference to competing medical treatises.  

In regards to presumptive service connection and continuity of symptoms, the Veteran does not contend and the evidence of record does not show that he has suffered from chronic symptoms since service or that his tinnitus manifested to a compensable degree within a year of separation.  38 C.F.R. § 3.309 (a).  Walker, 708 F.3d 1331.  

The Board thus finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


